Citation Nr: 0938269	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  06-05 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an earlier effective date (EED) for a 
grant of service connection for mood disorder due to 
traumatic brain injury (TBI).

2.  Entitlement to an earlier effective date (EED) for a 
grant of service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, PS and MC



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from June 4, 1987 to April 19, 
1990.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions by the above Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran and two others provided testimony before the 
undersigned Acting Veterans Law Judge at the VARO on Travel 
Board in August 2009; a transcript is of record.


FINDINGS OF FACT

1.  The Veteran was separated from service on April 19, 1990.

2.  The Veteran did not file a claim or anything that might 
be construed as a claim prior to June 2, 1999.


CONCLUSIONS OF LAW

1.  The criteria for an EED for the award of service 
connection for mood disorder have not been met.  38 U.S.C.A. 
§§ 5103, 5107, 5110, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.155, 3.159, 3.400, 20.200, 20.201, 20.302 (2008).

2.  1.  The criteria for an EED for the award of service 
connection for lumbosacral strain have not been met.  38 
U.S.C.A. §§ 5103, 5107, 5110, 7105 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.155, 3.159, 3.400, 20.200, 20.201, 20.302 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Appeals for 
Veterans Claims, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In the aggregate, the Board finds that the RO has satisfied 
the duty to notify and assist under the VCAA.  The Board 
finds that the content of letters and other communications 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Any 
other defect with respect to timing was harmless error.  See 
Mayfield, supra.  He was advised of the opportunities to 
submit additional evidence after which additional data was 
obtained and entered into the record.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He has submitted additional data, and has 
indicated that he has no other information or evidence to 
substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal, 
nor have they suggested in any way that there is any 
prejudice due to a lack of proper VA notice or assistance.

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).

In this case, any absence of any information was harmless 
error and, to whatever extent the decision of the Court in 
Dingess, supra, requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board notes that 
such information was provided to the appellant.  Moreover, 
the appellant has not demonstrated any prejudicial or harmful 
error in VCAA notice, and any presumption of error as to the 
first element of VCAA notice has been rebutted in this case.  
See Shinseki v. Sanders, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
With regard to this appeal, no useful purpose would be served 
in remanding this matter for yet more development as this 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the Veteran.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 

Applicable Criteria, Factual Background and Analysis

The award of effective dates is governed by 38 U.S.C.A. § 
5110 and 38 C.F.R. § 3.400.  According to the statute and 
regulation, the effective date of an evaluation and award of 
compensation based upon an original claim, a claim reopened 
after final disallowance, or a claim for increase, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i).

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that the date of the filing of a claim is controlling in 
effective-date determinations.  See Lalonde v. West, 12 Vet. 
App. 377, 380 (1999).  The Court also found that the 
effective date of an award of service connection is not based 
upon the date of the earliest medical evidence demonstrating 
entitlement, but on the date that the application upon which 
service connection was ultimately awarded was filed with VA.

Under 38 C.F.R. § 3.155, any communication or action 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.

The Court has held that the mere presence of a disability 
does not establish intent on the part of a claimant to seek 
service connection for that disability.  See KL v. Brown, 5 
Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 
35 (1995).  See also Brannon v. West, 12 Vet. App. 32, 135 
(1998).  

Since the Board is required to address all potential 
arguments, it is noted that points relevant to an earlier 
effective date which might have been made but were not 
specifically made in this case include whether there might 
have been clear and unmistakable error (CUE) in a prior 
rating action [there was no such prior action nor is it 
herein claimed]; or that he had a claim pending which was 
somehow overlooked.  See Rudd v. Nicholson, 20 Vet. App. 296 
(2006) (finding that only a request for revision based on CUE 
could result in the assignment of an effective date earlier 
than the date of a final decision). 

The Veteran was separated from service in 1990.  He did not 
then file a claim for any benefits; he has not contended 
otherwise.  His argument is that because of his TBI and 
associated psychiatric problems, and the pain from his back, 
he was impaired and did not realize that he needed to file a 
claim.  He reports that he did not file a claim until he was 
seen by a VA facility in 1999, although he had been seen at a 
private hospital at the time of the incident in 1988. 

The Veteran's claim for compensation was received by the VA 
on June 2, 1999.  There is nothing in the multiple folders of 
record to reflect any intent to file such a claim prior to 
that date.  It is not contended otherwise.

The aggregate evidence has been reviewed as has the testimony 
provided on appeal.

There is no doubt, based upon the applicable laws and 
regulations, that it is the date of the claim, not the date 
of onset of an illness or disability, which is the 
determining criterion for the award of an effective date of 
service connection in this case.  The Court has held that the 
mere presence of a disability does not establish intent on 
the part of a claimant to seek service connection for that 
disability.  See KL v. Brown, 5 Vet. App. 205, 208 (1993); 
Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  See also 
Brannon v. West, 12 Vet. App. 32, 135 (1998).  

Moreover, while there are multiple large packets of evidence 
filed in the claims folder with regard to his impairment 
during the time from separation until 1999, and the Board has 
read all of it, this remains essentially irrelevant to the 
issue at hand.  The Board acknowledges the Veteran's 
contention that he did not file an earlier claim because he 
was impaired, and did not know he needed to file and for that 
matter, was not informed of his eligibility for VA benefits 
until later.  

VA law and regulations require a claim to be filed in order 
for benefits to be paid to any individual. 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  No VA provision allows for an 
earlier effective date for an award of disability 
compensation based on the Veteran's lack- of-notification 
and/or "impairment" argument. 38 U.S.C.A. § 5110; 38 C.F.R. 
§§ 3.151(b), 3.400(b)(1)(ii)(B) (2008); see also Andrews v. 
Principi, 16 Vet. App. 309, 317 (2002), quoting Rodriguez v. 
West, 189 F.3d 1351 (Fed.Cir.1999) (nothing in 38 U.S.C.A. §§ 
5102 or 7722 indicates, or even suggests, that the 
Secretary's failure to provide assistance to a claimant 
justifies ignoring the unequivocal command in 38 U.S.C. § 
5110(a) that the effective date of benefits cannot be earlier 
than the filing of an application therefore.) 

And while the Board is sympathetic to the seriousness of the 
Veteran's disabilities, this does not impact on his 
entitlement to an EED in either instance.  The evidence in 
that regard is not equivocal and a doubt is not raised to be 
resolved in his favor.





ORDER

Entitlement to an earlier effective date (EED) for a grant of 
service connection for mood disorder due to traumatic brain 
injury (TBI) is denied.

Entitlement to an earlier effective date (EED) for a grant of 
service connection for lumbosacral strain is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


